Citation Nr: 1119615	
Decision Date: 05/20/11    Archive Date: 05/27/11

DOCKET NO.  05-29 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a dental disorder including teeth other than teeth numbered 24, 25, and 26 for dental treatment purposes.

2.  Entitlement to service connection for chest pain.

3.  Whether new and material evidence has been received to reopen a claim of service connection for bipolar affective disorder.

4.  Whether new and material evidence has been received to reopen a claim of service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1971 to July 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from two September 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified at an RO hearing in June 2005.  A copy of the hearing transcript has been associated with the claims file.

This matter was previously remanded by the Board in April 2009 for additional development.  That development has been completed, and the case is once again before the Board for appellate review.

In light of the Board's decision this date, the Veteran's VA Form 9 received in January 2009 may reasonably be construed as a request to reopen his claim for service connection for chest pain, bipolar affective disorder, and a right knee disability.  These matters are referred to the RO for appropriate action. 

FINDINGS OF FACT

1.  A dental disorder other than teeth numbered 24, 25, and 26 due to trauma for VA compensation or treatment purposes is not shown by the evidence of record; the Veteran was not a prisoner of war during service, he has no service-connected disabilities rated totally disabling, he has no adjudicated service-connected compensable dental disability or dental disorder clinically determined to be complicating a medical disorder currently being treated by VA, and he is not a VA vocational rehabilitation trainee.

2.  The issues of service connection for chest pain; whether new and material evidence had been received to reopen a claim of service connection for bipolar affective disorder, and whether new and material evidence had been received to reopen a claim of service connection for a right knee disability were denied by the RO in a September 2003 rating decision; a notice of disagreement was received in November 2003; a statement of the case was issued in September 2004; and a substantive appeal as to these issues was received in January 2009.


CONCLUSIONS OF LAW

1.  The criteria for service connection for treatment purposes for a dental disorder due to trauma have not been met.  38 U.S.C.A. §§ 1712, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.381, 4.150, 17.161 (2010).

2.  The Veteran did not submit a timely substantive appeal with respect to a September 2003 rating decision, which denied service connection for chest pain and declined to reopen claims for bipolar affective disorder and a right knee disability on the grounds that the evidence received was not new and material. 38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 20.202, 20.302 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act of 2000

1.  Dental Disability

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2010).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Board notes that effective May 30, 2008, VA amended its regulations governing VA's duty to provide notice to a claimant regarding the information necessary to substantiate a claim.  The new version of 38 C.F.R. § 3.159(b)(1), removes the portion of the regulation which states that VA will request that the claimant provide any evidence in his possession that pertains to the claim.  See 73 Fed. Reg. 23353-54 (April 30, 2008).
	
Prior to the initial adjudication of the Veteran's claims, a letter dated in August 2003 was sent to the Veteran in accordance with the duty to notify provisions of the VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was notified of the evidence that was needed to substantiate his claim; what information and evidence that VA will seek to provide and what information and evidence the Veteran was expected to provide, and that VA would assist him in obtaining evidence, but that it was his responsibility to provide VA with any evidence pertaining to his claims.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

Although the initial notification did not advise the appellant of the laws regarding degrees of disability or effective dates for any grant of service connection, no new disability rating or effective date for award of benefits will be assigned to the Veteran's claims.  Accordingly, any defect with respect to that aspect of the notice requirement is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

With respect to any specific notice requirements associated with the Veteran's claim for a dental disability, statements and assertions made by the Veteran and his representative, including those made at the June 2005 RO hearing, that certain in-service incidents constituted dental trauma that resulted in additional dental disability, the Board finds that he had actual knowledge of how to substantiate his claim.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).  Accordingly, the Board finds that no prejudice to the Veteran will result from the adjudication of the claim in this Board decision.  Rather, remanding this case back to the RO for further VCAA development would be an essentially redundant exercise and would result only in additional delay with no benefit to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The Veteran's service treatment records, VA treatment records, private treatment records, Social Security Administration (SSA) records, VA authorized examination report, lay statements and hearing transcript have been associated with the claims file.

The Board specifically notes that the Veteran was afforded a VA dental examination in June 2009.  38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

As set forth in greater detail below, the Board finds that the VA examination obtained in this case is adequate it is predicated on a review of the claims file; contains a description of the history of the disability at issue; documents and considers the relevant medical facts and principles; and provides an opinion regarding the nature and etiology of the Veteran's current dental conditions.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4).

VA has provided the Veteran with opportunity to submit evidence and arguments in support of his claim.  The Veteran and his representative have not made the Board aware of any additional evidence that needs to be obtained prior to appellate review.  The record is complete and the case is ready for review.

2.  Remaining Claims

With respect to the Veteran's remaining service connection and new and material evidence claims, the Board notes that the U.S. Court of Appeals for Veterans Claims (Court) has held that the VCAA is not applicable to an appeal where the law, and not the underlying facts or development of the facts, is dispositive in the matter.  See Dela Cruz v. Principi, 15 Vet. App. 143 (2001). The Board finds that the law is dispositive in the instant case, and that the provisions of the VCAA do not apply.

B.  Dental Disorder

In a September 2003 rating decision, the Veteran was granted service connection for fractures of teeth 24, 25 and 26 due to trauma in service for dental treatment purposes.  He contends that he has additional dental disabilities that should be service-connected for treatment purposes.

1.  Evidence

Service treatment records show the Veteran had normal teeth at the time of his enlistment exam in June 1971.  In April 1972, the Veteran was treated for fractures of teeth 24, 25, and 26.  While the circumstances of these fractures were not recorded at the time, the Veteran has since stated that they were the result of being struck in the mouth during an altercation.  During an additional dental examination in June 1972, the Veteran was noted to have cavity in tooth 31 and pain in the area of tooth 30.  He also reported difficulty with keeping food down.  The Veteran's July 1972 separation examination indicated that teeth 19, 24, 25 and 26 were missing.  There were no other specific entries related to tooth 19.

Private treatment records indicate the Veteran underwent a lab repair on teeth 8 through 11 in February 1996.  Additional records show he had tooth 17 extracted in January 2002.  

VA treatment records show the Veteran received regular dental treatment beginning in October 2003.  The Veteran had tooth 18 extracted in September 2005, and had tooth 31 extracted in November 2005.  Additional records dated October 2005 show a diagnosis of moderate to severe chronic periodontitis.

The Veteran testified at an RO hearing in June 2005.  He stated that he was struck in the mouth by another person during service.  He went to the emergency room and underwent surgery for teeth 24, 25 and 26.  He had these teeth removed and replaced with dentures.  However, these dentures did not remain in place and kept getting infected.  Shortly after the incident, he had difficulty chewing and was told he had loose teeth.  Over the years, he lost additional teeth, and he felt this was due to the impact of the initial blow to his mouth.  He specifically argued that teeth 23 and 27 were affected by his trauma in service.  He denied any post-service dental injuries.

The Veteran was afforded a VA examination in June 2009.  The claims file was reviewed by the examiner, who noted the Veteran's injuries in service.  On examination, there was no malunion, nonunion, or loss of bone of the maxilla or mandible.  There was no tooth loss due to loss of substance of the body of the maxilla or mandible.  There was no loss of bone of the hard palate.  There was no loss of motion at the temporomandibular articulation.  The Veteran was missing teeth 1, 16, 17, 18, 19, 24, 25 and 26.  He also had dental caries.  The examiner diagnosed generalized periodontitis and dental caries, but stated that it was less likely than not that any current dental disabilities were related to trauma in service.  She noted that the bridge which replaced the Veteran's missing teeth from service was in good condition, and that the Veteran did not seek treatment for almost 30 years after service.  There were no residual disabilities or dental problems secondary to the Veteran's injury in service.  He had uncontrolled diabetes and poor oral hygiene, which predisposed him to infection and resultant periodontitis diagnosed on examination.

The Veteran submitted additional statements in June 2009 and October 2009.  He stated that his trauma and oral surgery in service resulted in several loose teeth and soreness in the affected area.

2.  Applicable Law and Analysis

Under applicable criteria, treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease will be considered service-connected solely for the purpose of establishing eligibility for outpatient dental treatment as provided in 38 C.F.R. § 17.161; 38 C.F.R. § 3.381(a) (2010).

The rating activity will consider each defective or missing tooth and each disease of the teeth and periodontal tissues separately to determine whether the condition was incurred or aggravated in line of duty during active service.  When applicable, the rating activity will determine whether the condition is due to combat or other in-service trauma, or whether the Veteran was interned as a prisoner of war.  38 C.F.R. § 3.381(b).

In determining service connection, the condition of teeth and periodontal tissues at the time of entry into active duty will be considered.  Treatment during service, including the filling or extraction of a tooth, or placement of a prosthesis, will not be considered evidence of aggravation of a condition that was noted at entry, unless additional pathology developed after 180 days or more of active service.  Teeth noted as normal at entry will be service-connected if they were filled or extracted after 180 days or more of active service.  38 C.F.R. § 3.381(c).  However, the following will not be considered service-connected for treatment purposes: (1) calculus; (2) acute periodontal disease; (3) third molars, unless disease or pathology of the tooth developed after 180 days or more of active service, or was due to combat or in-service trauma; and (4) impacted or malposed teeth, and other developmental defects, unless disease or pathology of these teeth developed after 180 days or more of active service.  38 C.F.R. § 3.381(e).

Subject to the requirements set forth above, a Veteran is entitled to VA outpatient dental treatment if he qualifies under one of the categories outlined in 38 U.S.C.A. § 1712 and 38 C.F.R. § 17.161.

A Veteran will be eligible for Class I VA outpatient treatment if he has an adjudicated compensable service-connected dental condition.  38 U.S.C.A. 1712(b)(1)(A); 38 C.F.R. § 17.161(a).  Service connection for compensation purposes is not available for a dental condition other than one that includes bone loss resulting in the loss of teeth from dental trauma or disease such as osteomyelitis, and not to the loss of the alveolar process as a result of periodontal disease, since such loss is not considered disabling.  See 38 C.F.R. § 4.150, Note to Diagnostic Code 9913 (2010).  The Veteran is not presently service-connected for a compensable dental condition.  Moreover, as noted during the VA examination in this case, there is no evidence of bone loss from dental trauma or disease such as osteomyelitis.  Therefore, the Veteran does not have a dental condition that could qualify for service connection for compensation, and is not eligible for Class I VA outpatient dental treatment.

Class II eligibility extends to Veterans having a noncompensable service-connected dental disorder, subject to various conditions.  Where a Veteran has a service-connected noncompensable dental condition or disability shown to have been in existence at the time of discharge or release from active service, which took place before October 1, 1981, one-time correction of the noncompensable service-connected dental conditions may be authorized if application for such treatment was made within one year after such discharge or release, but only if: (a) The Veteran served on active duty during the Persian Gulf War; (b) Was discharged or released under conditions other than dishonorable; (c) Served on a period of active military, naval, or air service 90 days or more; (d) Application is made within 180 days after such discharge or release; (e) DD Form 214 does not bear a certification that the Veteran was provided, within the 90-day period immediately before such discharge or release, a complete dental examination (including dental X-rays) and all appropriate dental treatment indicated by the examination to be needed; (f) and VA dental examination is completed within six months after discharge or release, unless delayed through no fault of the veteran.  38 C.F.R. § 17.161 (b)(1)(i).  In this case, the Veteran did not have active service during the Persian Gulf War.  As such, the Veteran is not eligible for Class II VA outpatient dental treatment.

In addition, veterans having a service-connected noncompensable dental condition determined to be the result of combat wounds or other service trauma, will be eligible for VA dental care on a Class II(a) basis.  38 U.S.C.A. § 1712(b)(1)(C); 38 C.F.R. § 17.161(c).  In this case, service trauma has been conceded, as the Veteran is already service-connected for teeth 24, 25 and 26 due to trauma.  However, the evidence is against a finding that the Veteran has any additional dental disabilities other than teeth 24, 25 and 26, as a result of trauma in service.  The VA examiner in this case stated there were no residual disabilities or dental problems secondary to the Veteran's injury in service.  His periodontitis was the result of poor dental hygiene and uncontrolled diabetes that predisposed him to infection.  There is no competent opinion to refute this conclusion or to otherwise suggest that the Veteran has additional disabilities as a result of his trauma in service.

The Board has considered the Veteran's own statements in support of his claim.  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that lay evidence is one type of evidence that must be considered, and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006). This would include weighing the absence of contemporary medical evidence against lay statements.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example difficulty hearing, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a factual issue.

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 470 (1992) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

In Robinson v. Shinseki, the Federal Circuit held that, in some cases, lay evidence will be competent and credible evidence of etiology.  Whether lay evidence is competent in a particular case is a question of fact to be decided by the Board in the first instance.  The Federal Circuit set forth a two-step analysis to evaluate the competency of lay evidence.  The Board must first determine whether the disability is the type of injury for which lay evidence is competent evidence.  If so, the Board must weigh that evidence against the other evidence of record-including, if the Board so chooses, the fact that the Veteran has not provided any in-service record documenting his claimed injury-to determine whether to grant service connection.  See Robinson v. Shinseki,  312 Fed. Appx. 336 (2009) (confirming that, "in some cases, lay evidence will be competent and credible evidence of etiology").  The Board observes that this Federal Circuit decision is nonprecedential.  See Bethea v. Derwinski, 252, 254 (1992) (a non-precedential Court decision may be cited "for any persuasiveness or reasoning it contains").  The Board believes that if Bethea applies to Court decisions, it surely applies to those of a superior tribunal, the Federal Circuit.

Here, the Board does not find that the Veteran is competent to render diagnoses of in-service or post-service dental disorders.  While the Veteran is certainly competent to report observable symptoms, he has not been shown to be competent to identify specific disorders based solely on observation.  Further, while the Veteran has asserted that he has dental problems as a result of trauma in service, he has not demonstrated the medical knowledge required to establish such an etiological nexus.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see also 38 C.F.R. § 3.159 (a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  Therefore, although the statements of the Veteran offered in support of his claim have been given full consideration by the Board, they are not considered competent medical evidence and do not serve to establish a medical nexus between any claimed disorders and the Veteran's period of service.

Another category of eligibility, Class II(b) or (c) eligibility, extends to veterans having a service-connected noncompensable dental condition or disability and who were detained or interned as prisoners of war.  38 C.F.R. § 17.161(d), (e).  In this case, the Veteran's service records do not reflect that he was a prisoner of war.  Thus, he does not meet the criteria for eligibility for either Class II(b) or (c) VA outpatient dental treatment.

Other categories of eligibility under 38 U.S.C.A. § 1712(b) and 38 C.F.R. § 17.161 include those veterans having a dental condition clinically determined to be complicating a medical condition currently being treated by VA, veterans whose service-connected disabilities are rated as totally disabling, and some Veterans who are Chapter 31 vocational rehabilitation trainees.  38 C.F.R. § 17.161(g), (h), (i).  The Veteran does not allege, and the evidence establishes that he does not meet any of the other categories of eligibility of 38 U.S.C.A. § 1712(b) and 38 C.F.R. §17.161.  He is not rated as totally disabled due to service-connected disabilities, he is not a Chapter 31 vocational rehabilitation trainee, and a review of the claims file does reflect that the Veteran's diagnosed dental conditions complicate another medical condition currently being treated by VA.

The preponderance of the evidence is against finding that the Veteran has a dental disorder including loss of teeth other than teeth numbered 24, 25, and 26 that can be service-connected for dental treatment purposes.  The appeal is accordingly denied.  In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the doubt, but there is not such a state of equipoise of positive and negative evidence to otherwise grant the Veteran's claim.

C.  Untimely Substantive Appeal

Appellate review of a determination is initiated when a notice of disagreement (NOD) is timely filed.  38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200.  The claimant or his representative has one year from the date the agency of original jurisdiction (AOJ), or RO, mails notice of the determination to file a NOD.  38 U.S.C.A. § 7105(b)(1); 38 C.F.R. § 20.302(a).  Upon receipt of the NOD, the RO reviews its previous determination.  38 U.S.C.A. § 7105(d)(1).  If the previous determination is continued, the RO must prepare a statement of the case (SOC).  Id.  The claimant or his representative has 60 days from the date the AOJ mails the SOC or the remainder of the one-year period from the date the AOJ mailed notice of the determination, whichever comes later, to file a substantive appeal.  38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.302(b).  An extension of the 60-day period for filing a substantive appeal may be granted for good cause shown.  38 C.F.R. § 20.303.  A request for such an extension should be in writing and must be made prior to the expiration of the time limit for filing the substantive appeal.  Id.  If an appeal is not perfected within the time specified by the regulation, the RO's determination becomes final.  38 U.S.C.A. § 7105(c).

The significance of the periods allowed for appellate review is that the Board has jurisdiction to review an appeal if a claimant submit a timely substantive appeal, but does not otherwise have jurisdiction to review an appeal, unless actions by VA waive the filing of a timely substantive appeal.  See Percy v. Shinseki, 23 Vet. App. 37, 46 (2009) (holding that VA waived any objections to the timeliness of the Veteran's substantive appeal because the RO consistently treated the matter as timely appealed and certified the matter to the Board and because testimony regarding the matter was taken before a member of the Board).

With respect to his claims for chest pain, bipolar affective disorder, and a right knee disability, the RO promulgated a rating decision on September 22, 2003.  Notice of that decision was mailed on September 25, 2003.  The Veteran then filed a timely NOD that was received on November 4, 2003.  The RO then issued an SOC on September 21, 2004.  The Veteran had until November 21, 2004, to file a timely substantive appeal.  A substantive appeal was not received until January 2009, many years after the SOC was issued.

The Veteran contends that he did not receive the September 2004 SOC.  See February 2009 Statement.  A "presumption of regularity" exists under which it is presumed that government officials have discharged their official duties properly.  INS v. Miranda, 459 U.S. 14 (1982); United States v. Chemical Foundation, 272 U.S. 1 (1926).  This presumption has been applied "to all manner of VA processes and procedures."  Woods v. Gober, 14 Vet. App. 214, 220 (2000).  It attaches when VA mails notice of a determination to a Veteran at his last known address of record.  Id.; see also Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994).

In this case, the September 2004 SOC was mailed to the same address as the September 2003 rating decision.  This was the address of record at the time, and there is no indication in the claims file that the SOC was returned as undeliverable.  The Board notes that the Veteran had responded to the September 2003 rating decision with a timely NOD.  Moreover, a June 2005 SOC was issued with respect to the dental claim discussed above.  That SOC was also sent to the same address, and the Veteran responded with a timely substantive appeal for that issue.  Finally, the Board notes that the September 2004 SOC was also sent to the Veteran's representative.  Collectively, these facts show that the presumption of regularity regarding the mailing of the September 2004 SOC has not been rebutted.

The Veteran filed a substantive appeal in January 2009 and requested a Travel Board hearing.  In response, the Board sent the Veteran notice that it was necessary to address the question of its jurisdictional authority over his claims.  In its April 2009 remand, the Board instructed that the Veteran be scheduled for a Travel Board hearing in connection with the matter of whether a timely substantive appeal had been received as to the issues of chest pain, bipolar affective disorder, and a right knee disability.

The Veteran was scheduled for a Travel Board hearing for January 25, 2010.  He was notified of this hearing in a November 2009 letter.  However, review of the record indicates that the Veteran failed to appear for his scheduled hearing.  Neither the Veteran nor his representative has asserted that the Veteran had good cause for his failure to appear, and no request for a new hearing date has been received.  Therefore, the Veteran's request for a hearing is considered to be withdrawn.  See 38 C.F.R. § 20.704(d).

Finally, the Board notes that a written request for an extension of the 60-day period for filing a substantive appeal was not made prior to the expiration of the time limit for filing the substantive appeal.  See 38 C.F.R. § 20.303.

Based on a review of the claims file and the evidence therein, the Board is not persuaded, as a matter of fact, that the presumption of regularity has been rebutted.  The Veteran is presumed to have received the September 2004 SOC and had 60 days from that date to file a substantive appeal.  He did not file a substantive appeal until January 2009.  For these reasons, the Board finds that the Veteran did not file a timely substantive appeal as to the issues of chest pain, bipolar affective disorder, and a right knee disability.  As a timely substantive appeal was not received from the Veteran, the Board does not have jurisdiction to adjudicate the claims. The appeal must therefore be dismissed. 38 U.S.C.A. §§ 7104, 7105, 7108 (West 2002).



ORDER

Entitlement to service connection for a dental disorder including teeth other than teeth numbered 24, 25, and 26 for dental treatment purposes is denied.

The appeal for the issues of service connection for chest pain, whether new and material evidence has been received to reopen a claim of service connection for a bipolar affective disorder, and whether new and material evidence has been received to reopen a claim of service connection for a right knee disability, is dismissed.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


